UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3445 The Merger Fund (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York 10595 (Address of principal executive offices) (Zip code) Roy Behren and Michael T. Shannon 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) 1-800-343-8959 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2013 Item 1. Reports to Stockholders. THE MERGER FUND® SEMI-ANNUAL REPORT JUNE 30, 2013 Chart 1 Chart 2 PORTFOLIO COMPOSITION PORTFOLIO COMPOSITION By Type of Deal* By Type of Buyer* Chart 3 PORTFOLIO COMPOSITION By Deal Terms* * Data expressed as a percentage of long common stock, corporate bonds and swap contract positions as of June 30, 2013. 1 “Stub” includes assets other than cash and stock (e.g., escrow notes). 2 The compensation is undetermined because the compensation to be received (e.g., stock, cash, escrow notes, other) will be determined at a later date, potentially at the option of the Fund’s investment adviser. 1 Chart 4 PORTFOLIO COMPOSITION By Sector* Chart 5 PORTFOLIO COMPOSITION By Region* * Data expressed as a percentage of long common stock, corporate bonds and swap contract positions as of June 30, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 2 Chart 6 GLOBAL MERGER ACTIVITY Quarterly volume of announced global mergers and acquisitions July 2003 – June 2013 Source: Bloomberg, Global Financial Advisory Mergers & Acquisitions Rankings First Six-Months 2013 3 The Merger Fund EXPENSE EXAMPLE June 30, 2013 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs as described below and (2) ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 for the period 1/1/13– 6/30/13. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Although the Fund charges no sales load or transaction fees, you will be assessed transaction-related fees for outgoing wire transfers, returned checks and stop-payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, a $15.00 fee will be charged by the Fund’s transfer agent. IRAs will be charged a $15.00 annual maintenance fee. These expenses are not included in the example below, but if they were, such expenses would lower the “Ending Account Value” below. The example below includes, among other fees, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees. However, the example below does not include portfolio trading commissions and related expenses, and extraordinary expenses as determined under generally accepted accounting principles. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 1/1/13 Value 6/30/13 Period 1/1/13-6/30/13* Actual+(1) Hypothetical++(2) + Excluding dividends on securities sold short, borrowing expense on securities sold short and interest expense, your actual cost of investment in the Fund would be $6.41. ++ Excluding dividends on securities sold short, borrowing expense on securities sold short and interest expense, your hypothetical cost of investment in the Fund would be $6.45. * Expenses are equal to the Fund’s annualized expense ratio of 1.53%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Ending account values and expenses paid during the period based on a 0.32% return. This actual return is net of expenses. Ending account values and expenses paid during period based on a 5.00% annual return before expenses. 4 The Merger Fund SCHEDULE OF INVESTMENTS June 30, 2013 (Unaudited) Shares Value COMMON STOCKS — 72.82% ADVERTISING — 2.87% Arbitron, Inc. (i) $ Lamar Advertising Company Class A (a)(e) APPLICATION SOFTWARE — 0.61% TiVo, Inc. (a)(e) AUTOMOBILE MANUFACTURERS — 2.16% General Motors Co. (a)(e) AUTOMOTIVE RETAIL — 0.03% CST Brands, Inc. (a) BIOTECHNOLOGY — 0.58% Elan Corporation plc — ADR (a)(e) BROADCASTING & CABLE TV — 2.78% Astral Media, Inc. Class A (b) Discovery Communications, Inc. Class C (a) CABLE & SATELLITE TV — 2.59% Comcast Corporation Special Class A DISH Network Corporation Class A (e) Liberty Global plc Class A (a)(b)(e) Liberty Global plc Series C (a)(b) CASINOS & GAMING — 1.95% Ameristar Casinos, Inc. Penn National Gaming, Inc. (a)(e) WMS Industries, Inc. (a)(i) COAL & CONSUMABLE FUELS — 0.27% Uranium One, Inc. (a)(b) COMPUTER HARDWARE — 0.63% Dell, Inc. COMPUTER STORAGE & PERIPHERALS — 0.11% Intermec, Inc. (a) The accompanying notes are an integral part of these financial statements. 5 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2013 (Unaudited) Shares Value CONSUMER ELECTRONICS — 0.42% Sony Corporation — ADR (e) $ CONSUMER FINANCE — 0.86% SLM Corporation (e) DATA PROCESSING & OUTSOURCED SERVICES — 0.10% Lender Processing Services, Inc. DISTILLERS & VINTNERS — 1.12% Constellation Brands, Inc. Class A (a)(e) DIVERSIFIED CHEMICALS — 0.87% Huntsman Corporation (e) DIVERSIFIED METALS & MINING — 0.53% Freeport-McMoRan Copper & Gold, Inc. (e) Pilot Gold, Inc. (a)(b) ELECTRIC UTILITIES — 2.20% NV Energy, Inc. HEALTH CARE FACILITIES — 0.70% Vanguard Health Systems, Inc. (a) INDUSTRIAL MACHINERY — 2.97% Dover Corporation (e) Gardner Denver, Inc. Ingersoll-Rand plc (b)(e) INTEGRATED OIL & GAS — 5.94% BP plc — ADR (e) Hess Corporation (e) Murphy Oil Corporation (e) Occidental Petroleum Corporation (e) INTEGRATED TELECOMMUNICATION SERVICES — 0.09% AT&T, Inc. (e) CenturyLink, Inc. INTERNET RETAIL — 0.17% Liberty Ventures (a) The accompanying notes are an integral part of these financial statements. 6 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2013 (Unaudited) Shares Value INTERNET SOFTWARE & SERVICES — 1.62% Equinix, Inc. (a)(e) $ ExactTarget, Inc. (a) LIFE SCIENCES TOOLS & SERVICES — 3.47% Life Technologies Corporation (a) MOVIES & ENTERTAINMENT — 2.74% News Corporation Class A (a)(e) News Corporation Class B (a) MULTI-LINE INSURANCE — 1.96% American International Group, Inc. OIL & GAS DRILLING — 1.86% Noble Corporation (b)(e) Transocean, Ltd. (b) OIL & GAS EQUIPMENT & SERVICES — 2.00% Lufkin Industries, Inc. Oil States International, Inc. (a)(e) OIL & GAS EXPLORATION & PRODUCTION — 2.32% Anadarko Petroleum Corporation (e) Berry Petroleum Company (e) OIL & GAS REFINING & MARKETING — 0.60% Valero Energy Corporation (e) OIL & GAS STORAGE & TRANSPORTATION — 1.42% Kinder Morgan Energy Partners, LP Williams Companies, Inc. (e) PACKAGED FOODS & MEATS — 2.91% DE Master Blenders 1753 NV (a)(b) Dean Foods Company (a)(e) Smithfield Foods, Inc. (a)(e) The accompanying notes are an integral part of these financial statements. 7 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2013 (Unaudited) Shares Value PACKAGED FOODS & MEATS — 2.91% (CONTINUED) WhiteWave Foods Company Class B (a) $ PAPER PRODUCTS — 1.20% International Paper Company (e) PHARMACEUTICALS — 4.75% Eli Lilly & Company (e) Merck & Co., Inc. Pfizer, Inc. (e) Warner Chilcott plc (b)(e) REGIONAL BANKS — 0.13% BB&T Corporation (e) REITS — 1.51% Colonial Properties Trust (d) CommonWealth REIT (e) Weyerhaeuser Company (e) SECURITY & ALARM SERVICES — 0.43% Corrections Corporation of America (e) SPECIALIZED CONSUMER SERVICES — 0.64% Stewart Enterprises, Inc. Class A SPECIALIZED FINANCE — 3.32% NYSE Euronext (g) SPECIALTY CHEMICALS — 1.43% Ashland, Inc. (e) SPECIALTY STORES — 0.68% OfficeMax, Inc. (e) SYSTEMS SOFTWARE — 1.49% BMC Software, Inc. (a)(e) THRIFTS & MORTGAGE FINANCE — 1.97% Hudson City Bancorp, Inc. WIRELESS TELECOMMUNICATION SERVICES — 3.82% Clearwire Corporation Class A (a)(e) The accompanying notes are an integral part of these financial statements. 8 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2013 (Unaudited) Shares Value WIRELESS TELECOMMUNICATION SERVICES — 3.82% (continued) Sprint Nextel Corporation (a)(e) $ T-Mobile U.S., Inc. (a)(e) TOTAL COMMON STOCKS (Cost $3,219,444,897) WARRANTS — 0.00% Kinross Gold Corporation (a)(b) TOTAL WARRANTS (Cost $540,028) Principal Amount CORPORATE BONDS — 5.20% American Airlines, Inc. $ 10.500%, 10/15/2012 (j) 7.500%, 3/15/2016 (Acquired 01/25/13 to 06/25/13, Cost $31,737,204) (h) Clearwire Corporation 12.000%, 12/1/2015 (Acquired 04/17/13 to 05/03/13, Cost $52,792,433) (h) Dean Foods Company 9.750%, 12/15/2018 Lender Processing Services, Inc. 5.750%, 4/15/2023 McMoRan Exploration Company 11.875%, 11/15/2014 MetroPCS Wireless, Inc. 6.625%, 11/15/2020 Oil States International, Inc. 5.125%, 1/15/2023 (Acquired 06/12/13, Cost $7,953,522) (h) Vanguard Health Systems, Inc. 7.750%, 2/1/2019 TOTAL CORPORATE BONDS (Cost $236,404,791) The accompanying notes are an integral part of these financial statements. 9 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2013 (Unaudited) Contracts (100 shares per contract) Value PURCHASED PUT OPTIONS — 0.57% American International Group, Inc. Expiration: July 2013, Exercise Price: $38.00 $ Expiration: August 2013, Exercise Price: $35.00 Expiration: August 2013, Exercise Price: $38.00 Anadarko Petroleum Corporation Expiration: August 2013, Exercise Price: $60.00 Expiration: August 2013, Exercise Price: $70.00 Expiration: August 2013, Exercise Price: $77.50 Ashland, Inc. Expiration: July 2013, Exercise Price: $75.00 Expiration: October 2013, Exercise Price: $70.00 AT&T, Inc. Expiration: September 2013, Exercise Price: $31.00 BB&T Corporation Expiration: September 2013, Exercise Price: $28.00 Berry Petroleum Company Expiration: July 2013, Exercise Price: $40.00 Expiration: August 2013, Exercise Price: $35.00 BP plc — ADR Expiration: October 2013, Exercise Price: $37.00 CenturyLink, Inc. Expiration: July 2013, Exercise Price: $29.00 CommonWealth REIT Expiration: July 2013, Exercise Price: $17.50 Consumer Staples Select Sector SPDR Fund Expiration: August 2013, Exercise Price: $39.00 Corrections Corporation of America Expiration: September 2013, Exercise Price: $28.00 Dean Foods Company Expiration: September 2013, Exercise Price: $13.00 DISH Network Corporation Class A Expiration: September 2013, Exercise Price: $32.00 Dover Corporation Expiration: July 2013, Exercise Price: $65.00 Expiration: September 2013, Exercise Price: $65.00 Elan Corporation plc — ADR Expiration: July 2013, Exercise Price: $11.00 Expiration: August 2013, Exercise Price: $11.00 The accompanying notes are an integral part of these financial statements. 10 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2013 (Unaudited) Contracts (100 shares per contract) Value Eli Lilly & Company Expiration: July 2013, Exercise Price: $47.00 $ Equinix, Inc. Expiration: July 2013, Exercise Price: $180.00 Expiration: July 2013, Exercise Price: $185.00 Expiration: September 2013, Exercise Price: $165.00 Expiration: September 2013, Exercise Price: $170.00 Expiration: September 2013, Exercise Price: $175.00 Expiration: September 2013, Exercise Price: $180.00 Financial Select Sector SPDR Fund Expiration: August 2013, Exercise Price: $18.00 Expiration: August 2013, Exercise Price: $19.00 Freeport-McMoRan Copper & Gold, Inc. Expiration: August 2013, Exercise Price: $20.00 General Motors Co. Expiration: September 2013, Exercise Price: $21.00 63 Expiration: September 2013, Exercise Price: $24.00 Expiration: September 2013, Exercise Price: $25.00 Expiration: September 2013, Exercise Price: $26.00 Expiration: September 2013, Exercise Price: $27.00 Hess Corporation Expiration: July 2013, Exercise Price: $62.50 Expiration: August 2013, Exercise Price: $60.00 Expiration: August 2013, Exercise Price: $62.50 Huntsman Corporation Expiration: August 2013, Exercise Price: $14.00 Expiration: August 2013, Exercise Price: $15.00 Ingersoll-Rand plc Expiration: September 2013, Exercise Price: $40.00 Expiration: September 2013, Exercise Price: $45.00 International Paper Company Expiration: July 2013, Exercise Price: $37.00 Expiration: July 2013, Exercise Price: $40.00 Expiration: October 2013, Exercise Price: $37.00 The accompanying notes are an integral part of these financial statements. 11 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2013 (Unaudited) Contracts (100 shares per contract) Value Lamar Advertising Company Class A Expiration: July 2013, Exercise Price: $31.00 $ Expiration: July 2013, Exercise Price: $37.00 Expiration: July 2013, Exercise Price: $38.00 Expiration: July 2013, Exercise Price: $40.00 Expiration: August 2013, Exercise Price: $39.00 Expiration: October 2013, Exercise Price: $35.00 Materials Select Sector SPDR Trust Expiration: September 2013, Exercise Price: $41.00 Merck & Co., Inc. Expiration: July 2013, Exercise Price: $39.00 Murphy Oil Corporation Expiration: July 2013, Exercise Price: $52.50 News Corporation Class A Expiration: July 2013, Exercise Price: $25.00 Expiration: October 2013, Exercise Price: $24.00 Expiration: October 2013, Exercise Price: $27.00 Expiration: October 2013, Exercise Price: $28.00 Noble Corporation Expiration: September 2013, Exercise Price: $28.00 Occidental Petroleum Corporation Expiration: August 2013, Exercise Price: $75.00 Oil States International, Inc. Expiration: September 2013, Exercise Price: $75.00 Expiration: September 2013, Exercise Price: $80.00 Expiration: September 2013, Exercise Price: $85.00 Penn National Gaming, Inc. Expiration: August 2013, Exercise Price: $45.00 Pfizer, Inc. Expiration: July 2013, Exercise Price: $25.00 Expiration: July 2013, Exercise Price: $26.00 Expiration: July 2013, Exercise Price: $35.00 Expiration: September 2013, Exercise Price: $23.00 Expiration: September 2013, Exercise Price: $24.00 Expiration: September 2013, Exercise Price: $25.00 SLM Corporation Expiration: July 2013, Exercise Price: $13.00 Expiration: July 2013, Exercise Price: $16.00 Expiration: July 2013, Exercise Price: $18.00 The accompanying notes are an integral part of these financial statements. 12 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2013 (Unaudited) Contracts (100 shares per contract) Value Sony Corporation — ADR Expiration: July 2013, Exercise Price: $19.00 $ Expiration: July 2013, Exercise Price: $20.00 SPDR S&P rust Expiration: July 2013, Exercise Price: $160.00 Expiration: July 2013, Exercise Price: $162.00 Expiration: August 2013, Exercise Price: $157.00 TiVo, Inc. Expiration: July 2013, Exercise Price: $8.00 Expiration: July 2013, Exercise Price: $10.00 T-Mobile U.S., Inc. Expiration: August 2013, Exercise Price: $17.00 Transocean, Ltd. Expiration: August 2013, Exercise Price: $46.00 Expiration: August 2013, Exercise Price: $48.00 Expiration: August 2013, Exercise Price: $49.00 Valero Energy Corporation Expiration: August 2013, Exercise Price: $29.00 Expiration: September 2013, Exercise Price: $33.00 Expiration: September 2013, Exercise Price: $35.00 Verizon Communications, Inc. Expiration: July 2013, Exercise Price: $38.00 Vivendi SA Expiration: July 2013, Exercise Price: EUR 13.00 (k) Expiration: August 2013, Exercise Price: EUR 12.50 (k) Expiration: August 2013, Exercise Price: EUR 13.00 (k) Warner Chilcott plc Expiration: July 2013, Exercise Price: $16.00 Expiration: August 2013, Exercise Price: $16.00 Weyerhaeuser Company Expiration: October 2013, Exercise Price: $23.00 Williams Companies, Inc. Expiration: August 2013, Exercise Price: $28.00 TOTAL PURCHASED PUT OPTIONS (Cost $37,067,397) The accompanying notes are an integral part of these financial statements. 13 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2013 (Unaudited) Shares Value SHORT-TERM INVESTMENTS — 24.54% BlackRock Liquidity Funds TempFund Portfolio, 0.04% (c)(e) $ Fidelity Institutional Government Portfolio, 0.01% (c)(d) Fidelity Institutional Money Market Portfolio, 0.08% (c)(d) Goldman Sachs Financial Square Money Market Fund, 0.07% (c)(f) The Liquid Asset Portfolio, 0.09% (c)(g) TOTAL SHORT-TERM INVESTMENTS (Cost $1,112,573,835) TOTAL INVESTMENTS (Cost $4,606,030,948) — 103.13% $ ADR — American Depository Receipt ETF — Exchange-Traded Fund EUR — Euro plc — Public Limited Company REIT — Real Estate Investment Trust (a) Non-income producing security. (b) Foreign security. (c) The rate quoted is the annualized seven-day yield as of June 30, 2013. (d) All or a portion of the shares have been committed as collateral for open securities sold short. (e) All or a portion of the shares have been committed as collateral for written option contracts. (f) All or a portion of the shares have been committed as collateral for swap contracts. (g) All or a portion of the shares have been committed as collateral for forward currency exchange contracts. (h) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of June 30, 2013, these securities represented 2.04% of total net assets. (i) Affiliated company. (j) Default or other conditions exist and the security is not presently accruing income. (k) Level 2 Security. Please see Note 2 of the Notes to the Financial Statements. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Funds Services, LLC. The accompanying notes are an integral part of these financial statements. 14 The Merger Fund SCHEDULE OF SECURITIES SOLD SHORT June 30, 2013 (Unaudited) Shares Value Comcast Corporation Special Class A $ Discovery Communications, Inc. Class A Expedia, Inc. IntercontinentalExchange, Inc. Kinder Morgan Management, LLC M&T Bank Corporation Mid-America Apartment Communities, Inc. Office Depot, Inc. TripAdvisor, Inc. WhiteWave Foods Company Class A TOTAL SECURITIES SOLD SHORT (Proceeds $325,343,139) $ The accompanying notes are an integral part of these financial statements. 15 The Merger Fund SCHEDULE OF OPTIONS WRITTEN June 30, 2013 (Unaudited) Contracts (100 shares per contract) Value CALL OPTIONS WRITTEN American International Group, Inc. Expiration: July 2013, Exercise Price: $43.00 $ Expiration: August 2013, Exercise Price: $40.00 Expiration: August 2013, Exercise Price: $43.00 Anadarko Petroleum Corporation Expiration: August 2013, Exercise Price: $72.50 Expiration: August 2013, Exercise Price: $82.50 Expiration: August 2013, Exercise Price: $85.00 Ashland, Inc. Expiration: July 2013, Exercise Price: $85.00 Expiration: October 2013, Exercise Price: $80.00 AT&T, Inc. Expiration: September 2013, Exercise Price: $36.00 BB&T Corporation Expiration: September 2013, Exercise Price: $32.00 Berry Petroleum Company Expiration: July 2013, Exercise Price: $45.00 Expiration: August 2013, Exercise Price: $45.00 BMC Software, Inc. 7 Expiration: August 2013, Exercise Price: $47.00 17 BP plc — ADR Expiration: October 2013, Exercise Price: $41.00 CenturyLink, Inc. Expiration: July 2013, Exercise Price: $34.00 Clearwire Corporation Class A Expiration: July 2013, Exercise Price: $4.50 Expiration: September 2013, Exercise Price: $5.00 CommonWealth REIT Expiration: July 2013, Exercise Price: $20.00 Constellation Brands, Inc. Class A Expiration: July 2013, Exercise Price: $45.00 Corrections Corporation of America Expiration: September 2013, Exercise Price: $37.00 Dean Foods Company Expiration: September 2013, Exercise Price: $17.00 DISH Network Corporation Class A Expiration: September 2013, Exercise Price: $36.00 The accompanying notes are an integral part of these financial statements. 16 The Merger Fund SCHEDULE OF OPTIONS WRITTEN (continued) June 30, 2013 (Unaudited) Contracts (100 shares per contract) Value Dover Corporation Expiration: July 2013, Exercise Price: $75.00 $ Expiration: September 2013, Exercise Price: $75.00 Elan Corporation plc — ADR Expiration: July 2013, Exercise Price: $13.00 Expiration: August 2013, Exercise Price: $13.00 Eli Lilly & Company Expiration: July 2013, Exercise Price: $55.00 Equinix, Inc. Expiration: July 2013, Exercise Price: $195.00 Expiration: September 2013, Exercise Price: $180.00 Expiration: September 2013, Exercise Price: $185.00 Expiration: September 2013, Exercise Price: $190.00 Expiration: September 2013, Exercise Price: $195.00 Expiration: September 2013, Exercise Price: $200.00 Freeport-McMoRan Copper & Gold, Inc. Expiration: August 2013, Exercise Price: $26.00 General Motors Co. Expiration: September 2013, Exercise Price: $26.00 Expiration: September 2013, Exercise Price: $27.00 Expiration: September 2013, Exercise Price: $30.00 Expiration: September 2013, Exercise Price: $31.00 Expiration: September 2013, Exercise Price: $33.00 Hess Corporation Expiration: July 2013, Exercise Price: $67.50 Expiration: August 2013, Exercise Price: $67.50 Expiration: August 2013, Exercise Price: $70.00 Huntsman Corporation Expiration: August 2013, Exercise Price: $17.00 Expiration: August 2013, Exercise Price: $18.00 Ingersoll-Rand plc Expiration: September 2013, Exercise Price: $50.00 Expiration: September 2013, Exercise Price: $52.50 International Paper Company Expiration: July 2013, Exercise Price: $42.00 Expiration: July 2013, Exercise Price: $45.00 Expiration: October 2013, Exercise Price: $42.00 The accompanying notes are an integral part of these financial statements. 17 The Merger Fund SCHEDULE OF OPTIONS WRITTEN (continued) June 30, 2013 (Unaudited) Contracts (100 shares per contract) Value Lamar Advertising Company Class A Expiration: July 2013, Exercise Price: $41.00 $ Expiration: July 2013, Exercise Price: $45.00 Expiration: August 2013, Exercise Price: $42.00 Expiration: October 2013, Exercise Price: $41.00 Liberty Global plc Class A Expiration: July 2013, Exercise Price: $55.00 Expiration: July 2013, Exercise Price: $60.00 Expiration: August 2013, Exercise Price: $65.00 M&T Bank Corporation 2 Expiration: July 2013, Exercise Price: $95.00 Expiration: October 2013, Exercise Price: $95.00 Merck & Co., Inc. 30 Expiration: July 2013, Exercise Price: $44.00 MetroPCS Wireless, Inc. Expiration: August 2013, Exercise Price: $10.00 Expiration: August 2013, Exercise Price: $11.00 Murphy Oil Corporation Expiration: July 2013, Exercise Price: $57.50 News Corporation Class A Expiration: July 2013, Exercise Price: $30.00 Expiration: October 2013, Exercise Price: $30.00 Expiration: October 2013, Exercise Price: $31.00 Expiration: October 2013, Exercise Price: $32.00 Noble Corporation Expiration: September 2013, Exercise Price: $34.00 Occidental Petroleum Corporation Expiration: August 2013, Exercise Price: $85.00 OfficeMax, Inc. Expiration: August 2013, Exercise Price: $11.00 Expiration: August 2013, Exercise Price: $12.00 Oil States International, Inc. Expiration: September 2013, Exercise Price: $85.00 Expiration: September 2013, Exercise Price: $90.00 Expiration: September 2013, Exercise Price: $95.00 Penn National Gaming, Inc. Expiration: August 2013, Exercise Price: $50.00 The accompanying notes are an integral part of these financial statements. 18 The Merger Fund SCHEDULE OF OPTIONS WRITTEN (continued) June 30, 2013 (Unaudited) Contracts (100 shares per contract) Value Pfizer, Inc. Expiration: July 2013, Exercise Price: $29.00 $ Expiration: July 2013, Exercise Price: $35.00 Expiration: September 2013, Exercise Price: $27.00 Expiration: September 2013, Exercise Price: $28.00 Expiration: September 2013, Exercise Price: $29.00 SLM Corporation Expiration: July 2013, Exercise Price: $19.00 Expiration: July 2013, Exercise Price: $20.00 Smithfield Foods, Inc. Expiration: July 2013, Exercise Price: $34.00 Expiration: October 2013, Exercise Price: $34.00 Sony Corporation — ADR Expiration: July 2013, Exercise Price: $21.00 Expiration: August 2013, Exercise Price: $22.00 Sprint Nextel Corporation Expiration: August 2013, Exercise Price: $7.00 TiVo, Inc. Expiration: July 2013, Exercise Price: $11.00 Expiration: July 2013, Exercise Price: $12.00 T-Mobile U.S., Inc. Expiration: August 2013, Exercise Price: $20.00 Transocean, Ltd. Expiration: August 2013, Exercise Price: $50.00 Expiration: August 2013, Exercise Price: $52.50 Valero Energy Corporation Expiration: August 2013, Exercise Price: $33.00 Expiration: September 2013, Exercise Price: $38.00 Expiration: September 2013, Exercise Price: $40.00 Vivendi SA Expiration: July 2013, Exercise Price: EUR 15.00 (a) Expiration: August 2013, Exercise Price: EUR 14.00 (a) Expiration: August 2013, Exercise Price: EUR 14.50 (a) Warner Chilcott plc Expiration: July 2013, Exercise Price: $19.00 Expiration: August 2013, Exercise Price: $19.00 Weyerhaeuser Company Expiration: October 2013, Exercise Price: $27.00 The accompanying notes are an integral part of these financial statements. 19 The Merger Fund SCHEDULE OF OPTIONS WRITTEN (continued) June 30, 2013 (Unaudited) Contracts (100 shares per contract) Value Williams Companies, Inc. Expiration: August 2013, Exercise Price: $34.00 $ PUT OPTIONS WRITTEN SPDR S&P rust Expiration: July 2013, Exercise Price: $155.00 Expiration: August 2013, Exercise Price: $151.00 Sprint Nextel Corporation Expiration: January 2014, Exercise Price: $4.00 TOTAL OPTIONS WRITTEN (Premiums received $158,666,056) $ ADR — American Depository Receipt ETF — Exchange-Traded Fund EUR — Euro plc — Public Limited Company REIT — Real Estate Investment Trust (a) Level 2 Security. Please see Note 2 on the Notes to the Financial Statements. The accompanying notes are an integral part of these financial statements. 20 The Merger Fund SCHEDULE OF FORWARD CURRENCY EXCHANGE CONTRACTS* June 30, 2013 (Unaudited) U.S. $ U.S. $ Unrealized Settlement Currency to Value at Currency to Value at Appreciation Date be Delivered June 30, 2013 be Received June 30, 2013 (Depreciation)** 7/10/13 Australian Dollars $ U.S. Dollars $ $ 8/15/13 Australian Dollars U.S. Dollars 8/15/13 U.S. Dollars Australian Dollars ) 9/26/13 Australian Dollars U.S. Dollars 7/24/13 British Pounds U.S. Dollars 9/12/13 British Pounds U.S. Dollars 7/12/13 Canadian Dollars U.S. Dollars 7/15/13 Canadian Dollars U.S. Dollars 9/18/13 Canadian Dollars U.S. Dollars 7/22/13 Euros U.S. Dollars 10/29/13 Euros U.S. Dollars 1/15/14 Euros U.S. Dollars 8/15/13 Malaysian Ringgit U.S. Dollars 8/30/13 Thai Baht U.S. Dollars ) $ $ $ * JPMorgan Chase & Co. Inc. is the counterparty for all open forward currency exchange contracts held by the Fund as ofJune 30, 2013. ** Unrealized appreciation is a receivable and unrealized depreciation is a payable on the Statement of Assets and Liabilities. The accompanying notes are an integral part of these financial statements. 21 The Merger Fund SCHEDULE OF SWAP CONTRACTS June 30, 2013 (Unaudited) Unrealized Termination Appreciation Date Security Shares Notional (Depreciation)* Counterparty LONG SWAP CONTRACTS 9/19/13 Australian Infrastructure Fund $ $ ) JPMorgan Chase & Co. Inc. 11/26/13 CNH Global NV ) Merrill Lynch & Co. Inc. 5/30/14 DE Master Blenders 1753 NV ) JPMorgan Chase & Co. Inc. 5/2/14 Glencore International plc ) JPMorgan Chase & Co. Inc. 11/30/13 GrainCorp. Ltd. ) JPMorgan Chase & Co. Inc. 10/18/13 Hillgrove Resources Ltd. ) JPMorgan Chase & Co. Inc. 6/24/14 Kabel Deutschland Holding AG ) JPMorgan Chase & Co. Inc. 3/15/14 MISC Berhad ) JPMorgan Chase & Co. Inc. 6/7/14 Severn Trent plc ) JPMorgan Chase & Co. Inc. 6/20/14 Siam Makro Public Company Ltd. JPMorgan Chase & Co. Inc. 5/23/14 Sumitomo Light Metal Industries, Ltd. ) JPMorgan Chase & Co. Inc. 3/19/14 Uranium One, Inc. ) Merrill Lynch & Co. Inc. 5/15/14 Vivendi SA ) JPMorgan Chase & Co. Inc. SHORT SWAP CONTRACTS 11/26/13 Fiat Industrial S.p.A ) ) ) Merrill Lynch & Co. Inc. 5/23/14 Furukawa-Sky Aluminum Corporation ) ) JPMorgan Chase & Co. Inc. $ ) plc — Public Limited Company * Based on the net asset value of each counterparty’s position, unrealized appreciation is a receivable and unrealized depreciation is a payable on the Statement of Assets and Liabilities. The accompanying notes are an integral part of these financial statements. 22 The Merger Fund STATEMENT OF ASSETS AND LIABILITIES June 30, 2013 (Unaudited) ASSETS: Investments, at value Investments in non affiliates (Cost $4,466,299,579) $ Investments in affiliates (Cost $139,731,369) Deposits at brokers Receivable from brokers Receivable for investments sold Receivable for forward currency exchange contracts Receivable for fund shares issued Dividends and interest receivable Prepaid expenses and other receivables Total Assets LIABILITIES: Securities sold short, at value (proceeds of $325,343,139) $ Written option contracts, at value (premiums received $158,666,056) Payable to the investment adviser Payable to custodian Payable for forward currency exchange contracts Payable for swap contracts Payable for investments purchased Payable for fund shares redeemed Distribution fees payable Payable to independent trustees Dividends and interest payable Accrued expenses and other liabilities Total Liabilities NET ASSETS $ NET ASSETS CONSISTS OF: Accumulated undistributed net investment income $ Accumulated net realized loss on investments, securities sold short, written option contracts expired or closed, swap contracts, foreign currency translation and forward currency exchange contracts ) Net unrealized appreciation (depreciation) on: Investments $ Securities sold short ) Written option contracts Swap contracts ) Forward currency exchange contracts Net unrealized depreciation ) Paid-in capital Total Net Assets $ NET ASSET VALUE and offering price per share* ($4,533,476,452 / 285,566,436 shares of beneficial interest outstanding) $ * The redemption price per share may vary based on the length of time a shareholder holds Fund shares. The accompanying notes are an integral part of these financial statements. 23 The Merger Fund STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2013 (Unaudited) INVESTMENT INCOME: Interest $ Dividend income on long positions: Non Affiliates (net of foreign withholding taxes of $23,095) Affiliates Total investment income EXPENSES: Investment advisory fees $ Distribution fees Sub transfer agent fees Administration fees Transfer agent and shareholder servicing agent fees Miscellaneous expenses Professional fees Reports to shareholders Fund accounting expense Custody fees Trustees’ fees and expenses Federal and state registration fees Borrowing expense on securities sold short Dividends on securities sold short Total expenses before expense waiver by Adviser Less: Expense reimbursed by Adviser ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Realized gain (loss) on: Investments Securities sold short ) Written option contracts expired or closed ) Swap contracts Foreign currency translation Forward currency exchange contracts Net realized gain Change in unrealized appreciation (depreciation) on: Investments ) Securities sold short ) Written option contracts ) Swap contracts ) Foreign currency translation Forward currency exchange contracts Net unrealized depreciation ) NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 24 The Merger Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2013 December 31, 2012 (Unaudited) Net investment income (loss) $ $ ) Net realized gain on investments, securities sold short, written option contracts expired or closed, swap contracts, foreign currency translation and forward currency exchange contracts Change in unrealized appreciation (depreciation) on investments, securities sold short, written option contracts, swap contracts, foreign currency translation and forward currency exchange contracts ) Net increase in net assets resulting from operations Distributions to shareholders from: (Note 5) Net investment income — ) Net realized gains — ) Total dividends and distributions — ) Net increase (decrease) in net assets from capital share transactions (Note 4) ) Net increase (decrease) in net assets ) NET ASSETS: Beginning of period End of period (including accumulated undistributed net investment income (loss) of $8,079,728 and $(628,060), respectively) $ $ The accompanying notes are an integral part of these financial statements. 25 The Merger Fund FINANCIAL HIGHLIGHTS Selected per share data is based on a share of beneficial interest outstanding throughout each period. Six Three Months Year Months Ended Ended Ended June 30, Dec. 31, Dec. 31, Year Ended September 30, 2011* (Unaudited) Per Share Data: Net Asset Value, beginning of period $ Income from investment operations: Net investment income (loss)(2) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) ) Redemption fees — Less distributions: Distributions from net investment income — ) ) — ) ) Distributions from net realized gains — ) ) ) — ) ) Distributions from return of capital — ) — Total dividends and distributions — ) Net Asset Value, end of period $ Total Return %(7) % %(7) )% % % )% Footnotes To Financial Highlights On Following Page The accompanying notes are an integral part of these financial statements. 26 The Merger Fund FINANCIAL HIGHLIGHTS (continued) Six Three Months Year Months Ended Ended Ended June 30, Dec. 31, Dec. 31, Year Ended September 30, 2011* (Unaudited) Supplemental data and ratios: Net assets, end of period (000’s) $ Ratio of operating expenses to average net assets %(8) % %(8) % Ratio of dividends on short positions and borrowing expense on securities sold short to average net assets %(8) % %(8) % Ratio of operating expense to average net assets excluding dividends on short positions and borrowing expense on securities sold short: Before expense waiver %(8) % %(8) % After expense waiver %(8) % %(8) % Ratio of net investment income (loss) to average net assets: Before expense waiver %(8) )% )%(8) )% )% )% )% After expense waiver %(8) )% )%(8) )% )% )% )% Portfolio turnover rate(9) %(7) % %(7) % Performance data included for periods prior to 2011 reflect that of Westchester Capital Management, Inc. the Fund’s prior investment adviser. See Note 1 for additional information. Net investment income (loss) before interest expense, borrowing expense on securities sold short and dividends on securities sold short for the six months ended June 30, 2013, the year ended December 31, 2012, the three months ended December 31, 2011 and the years ended September 30, 2011, 2010, 2009 and 2008 was $0.05, $0.01, $(0.01), $(0.08), $0.12, $0.55, and $0.02, respectively. Net investment income (loss) per share represents net investment income (loss) divided by the average shares outstanding throughout the period. Net investment income (loss) per share is calculated using ending balance after consideration of adjustments for permanent book and tax differences. Net investment income (loss) per share is calculated using ending balance prior to consideration of adjustments for permanent book and tax differences. Amount is less than $0.005 per share. Not annualized. Annualized. The numerator for the portfolio turnover rate includes the lesser of purchases or sales (excluding short positions). The denominator includes the average long positions throughout the period. * Stub period from October 1, 2011 through December 31, 2011. The accompanying notes are an integral part of these financial statements. 27 The Merger Fund NOTES TO THE FINANCIAL STATEMENTS June 30, 2013 (Unaudited) Note 1 — ORGANIZATION The Merger Fund (the “Fund”) is a no-load, open-end, diversified investment company organized as a trust under the laws of the Commonwealth of Massachusetts on April 12, 1982, and registered under the Investment Company Act of 1940, as amended (the “1940 Act”). The Fund was formerly known as the Risk Portfolio of The Ayco Fund. In January of 1989, the Fund’s fundamental investment policies were amended to permit the Fund to engage in merger arbitrage. At the same time, Westchester Capital Management, Inc. became the Fund’s investment adviser, and the Fund began to do business as The Merger Fund. In a transaction that closed on December 31, 2010, Westchester Capital Management, Inc. transferred substantially all of its business and assets to Westchester Capital Management, LLC (the “Adviser”), which became the Fund’s investment adviser. Therefore, the performance information included herein for periods prior to 2011 reflect the performance of Westchester Capital Management, Inc.Mr. Roy Behren and Mr. Michael Shannon, the Fund’s current portfolio managers, were named portfolio managers of the Fund in January 2007, and each has performed portfolio management duties for the Fund since May of 2006. The investment objective of the Fund is to seek to achieve capital growth by engaging in merger arbitrage. Merger arbitrage is a highly specialized investment approach generally designed to profit from the successful completion of publicly announced mergers, takeovers, tender offers, leveraged buyouts, spin-offs, liquidations and other corporate reorganizations. Note 2 — SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. These policies are in conformity with U.S. generally accepted accounting principles (“GAAP”). In preparing these financial statements, the Fund has evaluated events and transactions for potential recognition or disclosure through the date the financial statements were available to be issued. The presentation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amount of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates and assumptions. A. Investment Valuation Securities listed on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”). Investments in registered open-end investment companies other than exchange-traded funds are valued at their reported net asset value (“NAV”). Equity securities that are traded on a national securities exchange are valued at the last sale price at the close of that exchange. The securities valued using quoted prices in active markets are classified as Level 1 investments. Securities not listed on an exchange, but for which market transaction prices are reported, are valued at the last sale price as of the close of the New York Stock Exchange. Non-exchange listed securities are valued based on evaluations provided by a third party, when available, or at the mean of the closing bid and asked prices. These securities are classified as Level 2 investments. In pricing corporate bonds and other debt securities, that are not obligations of the U.S. Government or its agencies, the mean of the reported closing bid and ask prices is used. These securities are classified as Level 2 investments. As a secondary source, an individual broker bid or ask may be used to value debt securities if the Adviser 28 The Merger Fund NOTES TO THE FINANCIAL STATEMENTS (continued) June 30, 2013 (Unaudited) Note 2 — SIGNIFICANT ACCOUNTING POLICIES (continued) reasonably believes such bid or ask is an actionable bid or ask in that the broker would be willing to transact at that price. These securities are generally classified as Level 2 or Level 3 investments. Exchange-traded options are valued at the higher of the intrinsic value of the option (i.e., what the Fund can receive upon exercising the option) or the last reported composite sale price.If no sales are reported or if the last sale is outside the bid and ask parameters, the higher of the intrinsic value of the option or the mean between the last reported bid and asked prices is used.Non-exchange-traded options will be valued at the higher of the intrinsic value of the option or at the price supplied by the counterparty.Options for which there is an active market are classified as Level 1 investments, but options not listed on an exchange are classified as Level 2 investments. Investments in United States government securities (other than short-term securities) are valued at the mean of the quoted bid and asked prices in the over-the-counter market. Short-term debt investments are carried at amortized cost, which approximates market value. Money market funds are valued at the reported NAV. The Adviser monitors and reviews the pricing of securities and makes determinations of fair value when such procedures call for judgment and analysis. Securities for which there are no market quotations readily available or such quotations are unreliable are valued at fair value as determined in accordance with procedures adopted by the Board of Trustees and under the supervision of the Board of Trustees. The factors for fair valuation the Adviser may consider include, among other things: fundamental analytical data; the nature and duration of restrictions on disposition; an evaluation of forces that influence the market in which the securities are purchased and sold; intrinsic value and public trading in similar securities of the issuer or comparable issuers. When fair-value pricing is employed, the prices of securities used by the Fund to calculate its NAV may differ from quoted or published prices for the same securities. These securities are generally classified as Level 2 or 3 depending on the inputs as described below. At June 30, 2013, the Fund did not have any fair valued securities. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 — Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. 29 The Merger Fund NOTES TO THE FINANCIAL STATEMENTS (continued) June 30, 2013 (Unaudited) Note 2 — SIGNIFICANT ACCOUNTING POLICIES (continued) The following tables provide the fair value measurements of applicable Fund assets and liabilities by level within the fair value hierarchy for the Fund as of June 30, 2013. These assets and liabilities are measured on a recurring basis. Level 1 Level 2 Level 3 Total Assets Common Stocks* $ $
